Name: Commission Regulation (EEC) No 1963/80 of 24 July 1980 laying down detailed rules for the application of Regulations (EEC) No 1271/78, (EEC) No 2935/79, (EEC) No 2936/79 and (EEC) No 2937/79 on expanding the markets in milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  production;  processed agricultural produce;  consumption
 Date Published: nan

 No L 191 /16 Official Journal of the European Communities 25. 7 . 80 COMMISSION REGULATION (EEC) No 1963/80 of 24 July 1980 laying down detailed rules for the application of Regulations (EEC) No 1271/78 , (EEC) No 2935/79, (EEC) No 2936/79 and (EEC) No 2937/79 on expanding the markets in milk and milk products Whereas Article 1 of each of the above Regulations lays down a deadline for implementing the measures concerned ; whereas, in view of some difficulties of interpretation, it should be specified that a longer period may be granted upon submission of a reasoned request by a contractor who, in the course of applying a measure, is faced with unforeseeable difficulties which prevent him from complying with the deadline laid down in the Regulation concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products (*), as last amended by Regulation (EEC) No 1364/80 (2), and in particular Article 4 thereof, Whereas measures within the meaning of Article 4 of Regulation (EEC) No 1079/77 have been taken inter alia by the following Regulations :  Commission Regulation (EEC) No 1271 /78 of 13 June 1978 concerning measures to improve the quality of milk within the Community (3), as last amended by Regulation (EEC) No 2341 /78 (4),  Commission Regulation (EEC) No 2935/79 of 20 December 1979 continuing the measures referred to in Regulation (EEC) No 723/78 on market research measures within the Community in respect of milk and milk products (5),  Commission Regulation (EEC) No 2936/79 of 20 December 1979 continuing the measures referred to in Regulation (EEC) No 1271 /78 on the improvement of the quality of milk within the Community (6),  Commission Regulation (EEC) No 2937/79 of 20 December 1979 continuing the measures referred to in Regulation (EEC) No 1993/78 on the deve ­ lopment of the use and consumption of milk products of Community origin outside the Community f7) ; HAS ADOPTED THIS REGULATION : Article 1 The deadlines laid down in the last paragraph of Article 1 of Regulations (EEC) No 1271 /78, (EEC) No 2935/79, (EEC) No 2936/79 and (EEC) No 2937/79 shall not preclude the possibility of longer periods being granted when a contractor makes a request to that effect and shows that, due to unforeseeable circumstances, he is unable to comply with the original deadline. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1980 . For the Commission Finn GUNDELACH Vice-President (1) OJ No L 131 , 26 . 5 . 1977, p. 6 . (2) OJ No L 140, 5. 6. 1980, p. 16. Q) OJ No L 156, 14. 6. 1978 , p. 39 . ( «) OJ No L 282, 7. 10 . 1978, p. 11 . (5) OJ No L 334, 28 . 12. 1979, p. 13 . (') OJ No L 334, 28 . 12. 1979, p. 16 . I7) OJ No L 334, 28 . 12. 1979, p. 19 .